Reed, J.,
delivered the opinion of the court.
This appeal is from the action of the circuit court in sustaining a demurrer to the petition of appellant, praying for the issuance of the writ of mandamus commanding appellee, the mayor of the town of Woodville, and president of the board of aldermen thereof, to sign and approve a bill of exceptions.
The petition shows that at a regular meeting of the mayor and board of aldermen of Woodville at the June term, 1912, an 'order was passed releasing certain territory from the separate school district of Woodville; that appellant, feeling aggrived at the decision of the board, prepared a bill of exceptions embodying the facts and decision of the board in passing the order, and on September 28, 1912, presented the same to the appellee, the mayor of the town, for his signature and approval, and that when he refused to sign the bill he gave as his reason for such refusal that the bill should have been taken and signed during the meeting of the board at the June term, 1912.
Section 80 of the Code provides that any person aggrieved by judgment or decision of the board of a city, town, or village may appeal to the next term of the circuit court of the county, and may embody the facts and decisions in the bill of exceptions, which shall be signed by the person acting as president of the municipal authorities. It appears that the bill of exceptions was not taken and signed during the term of the municipal board at which the order complained of was passed, and it does not appear that the time for preparing and perfecting the bill was extended into the vacation following the term. The mayor’s reason for his refusal to sign the bill is *595sufficient. The demurrer was properly sustained. McGee v. Jones, 63 Miss. 453.
The fact that appellant did not hav.e any notice that a motion relative to the matter would be presented at the meeting and did not have notice of the passage of the order would not be sufficient to authorize the mayor to sign, several months after the adjournment, the bill of exceptions which was not prepared and presented to him during the term. In the case of McGee v. Beall, 63 Miss. 455, referred to by appellant, the bill of exceptions was prepared and tendered to the president of the board of supervisors during the term at which the order objected to was entered. The president failed to sign the bill before adjournment of the board, and the court held that the appellant in that case would not be permitted to suffer by reason of the president’s neglect to promptly sign the bill. It will be seen that the decision in McGee v. Beall will not avail appellant in this consideration.

Affirmed.